Exhibit 10.201 THE SHARES OF COMMON STOCK SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE STATE SECURITIES LAWS AND TRANSFER OF SUCH SHARES IS RESTRICTED BY THE TERMS OF THIS AGREEMENT. SUBSCRIPTION AGREEMENT This SUBSCRIPTION AGREEMENT (the “Agreement”) is made by and between the subscriber hereto (the “Subscriber”) and Calypte Biomedical Corporation, a Delaware corporation (the “Company”). The Subscriber hereby agrees to purchase, and the Company hereby agrees to issue and to sell to the Subscriber, the number of shares (the “Shares”) of common stock of the Company, par value $.03 per share (the “Common Stock”), set forth on the signature page, for a purchase price in cash equal to $0.03 per share (the aggregate amount to be paid by the Subscriber shall be referred to as the “Purchase Price”). After acceptance of this Agreement by the Company and payment and delivery by the Subscriber to the Company of the Purchase Price in the form of wire transfer pursuant to the terms of Section 7(b) of this Agreement, the Company shall issue and deliver to the Subscriber the Shares. NOW, THEREFORE, in order to implement the foregoing and in consideration of the mutual representations, warranties, covenants and agreements contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows. 1.Subscriber’s Representations and Warranties. The Subscriber hereby represents and warrants to and agrees with the Company that: (a)Access to Information. The Subscriber acknowledges that he or she has been furnished with the Company’s Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (the “Commission”) together with all subsequently filed Forms 10-Q, 8-K, and other publicly available filings made with the Commission (hereinafter referred to collectively as the “Reports”) and has been afforded (i) the opportunity to ask such questions as he or she has deemed necessary of, and to receive answers from, representatives of the Company concerning the terms and conditions of the offering of the Securities and the merits and risks of investing in the Company; (ii) access to information about the Company and its subsidiary and their respective financial condition, results of operations, business, properties, management and prospects sufficient to enable him or her to evaluate his or her investment; and (iii) the opportunity to obtain such additional information that the Company possesses or can acquire without unreasonable effort or expense that is necessary to make an informed investment decision with respect to the investment.
